Exhibit 10.1 [f8k_bimi112913.htm] 

BRAZIL INTERACTIVE MEDIA, INC.

RESOLUTION BY THE BOARD OF DIRECTORS

 

APPOINTMENT OF NEW DIRECTOR TO FILL VACANCY

 

WHEREAS, Douglas Leighton has resigned as a director of the Company by written
resignation dated November 21, 2013, and his removal has left a vacancy on the
Board of Directors; and

 

WHEREAS, Section 3 of the Company’s Bylaws provides that any vacancy in the
Board of Directors by any other cause, shall be filled by an affirmative vote of
a majority of the remaining Directors, though less than a quorum of the Board or
by a sole remaining Director, at any regular meeting or special meeting of the
Board of Directors called for that purpose;

 

NOW THEREFORE, BE IT RESOLVED THAT, Ms. Andrea Villas Boas is now appointed as a
member of the Board of Directors to fill the vacancy until the next annual
meeting of the Company.

 

BE IT RESOLVED FURTHER THAT, the Chief Executive Officer of the Company is
hereby authorized to do and perform any and all such acts, including execution
of any and all documents and certificates, as such officers deem necessary or
advisable, to carry out the purposes of the foregoing resolutions.

 

It is hereby certified by the undersigned that the foregoing resolutions were
duly passed by the Board of Directors of Brazil Interactive Media, Inc. on the
25th day of November, 2013 at a special meeting called by the Board of Directors
in which a majority of the Board of Directors were present and unanimously voted
for the foregoing resolutions in accordance with the Bylaws of the Company and
that the said resolutions may be signed in one or more counterparts, each of
which when taken together shall constitute one and the same instrument.  The
said resolutions have been duly recorded in the minutes of the Board of
Directors of the Company and are in full force and effect.

 

 [image_001.jpg]



Michael Novielli

 

[image_002.jpg] 



Themistocles Psomiadis

 

